DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are present for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, respectively, of U.S. Patent No. 11,094,387 (same assignee/inventor). Although the claims at issue are not identical, they are not patentably distinct from each other because following comparisons:
	Claims 1, 13 & 17-18 (of application) are broader but include all same elements & operations, respectively, from claims 1, 13 & 17-18 (of patent), respectively. Thus they obviously read on a same inventive concept.
2-12 & 14-16 (application) contain identical language with claims 2-12 & 14-16 (patent), respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-14 & 17-20 are rejected under 35 U.S.C. 103) as being unpatentable over BUER at al (US 2009/0109724) in view of JO (US 2019/0392911A).
Claims 1, 13-14, 17, BUER et al (see Fig. 4) clearly shows a multi-fuse memory cell programming & reading circuitry 400 including at least a pair of twin-fuse cells (420-L & 420-R), i.e., for example, see a first fuse (422, on left side) electrically coupled to the 1st transistor (421) with a 1st gate selection signal (bit a), a second fuse (424) electrically coupled to the 2nd transistor (423) with a second gate selection signal SEL, with both selection transistors (421 & 423) coupled to ground voltage (Vss) and similar connection for the right twin-cells (420-R) as well. Additionally, for programming, at least one left/programming transistor (440-L), see para [0035-0041] for details, is shown coupled to the left twin-cell (420-L) with its gate coupled to a programming signal or voltage (VPP) delivered from the program decoder (450-L) as claimed.

Claims 3-4, any single fuse from any twin-cell fuse (left or right) can be programmed using a same program transistor (440-L or 440-R) on either left or right side with a program path passing through the programming transistor going down to the first/second fuse then to first/second select transistor as claimed.
Claims 5-8, background mentions both prior art fuses are formed of various metal-oxide or poly types and/or in same and/or different layer as well-known design choices in this art. Thus, any wring layers (Ml to M4) or even higher could have embedded with these metal fuses las well.
Claims 9-12, since Fig. 4 already shows at least four different twin-cell fuses 420-L or 420-R, on both left & right sides, a plurality of such similar fuses could also be created elsewhere on different metal layers with similar circuit coupling and/or similar configurations without complexity as well.
Claims 13-14, as discussed either the sensing and programming operation could use different program or read paths, respectively, using different program voltages applied to program transistor (440-L) and reading voltage applied to read transistor (430-L) for example.

	Regarding claims 1, 13 & 17, it is noted that Buer et al does not disclose sequential programing step for both 1st & 2nd fuse transistors as claimed. However, this knowledge has been well-taught by prior art of JO above for other similar prior multi-fuse cell devices. For example, JO (see Fig. 1-2) clearly shows a multi-fuse memory cell circuit, which includes a cell array (110, Fig. 1) having plurality of multi-fuses cells (see cell MC11a, Fig. 2 as example), and each such cell has at least two fuse transistors (AT1 & AT2). Fig. 3A shows both these fuse elements are also further coupled to a common/select transistor (ST) below, and this ST receives a programming signal through a respective or selected word line WL1, see below illustration.
	Additionally, para [0009] stated that “... the select transistor (ST) is turned on at 1st & 2nd times to sequentially program the 1st & 2nd antifuse transistors (AT1 & AT2) during a program operation”, thus obviously suggests similar sequential programming for similar multifuse devices such as multifuse cells in Beur cell structure as well without hindsight constructions. A skilled person would have motivated to program sequentially the JO’s fuse transistors to reduce programming time as well. 

    PNG
    media_image1.png
    609
    843
    media_image1.png
    Greyscale


4.	Claims 1, 3-14,17-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriev et al (US 10,032,521) in view of JO (US 2019/0392911A).
Claims 1, 13-14, 17-18 & 20, Grigoriev et al (see Fig. 3-4), acknowledges the twin-cell (per bit) is used for redundant & security data purposes, and Fig. 5C shows one embodiment where the twin cells are coupled in series, and Fig. 6 shows another embodiment wherein at least a twin-cell (100 & 102) are shown, i.e., for example, see a first fuse 100 electrically coupled to the 1st transistor (206) with a 1st gate selection signal (SEL_WL0), a second fuse (102) electrically coupled to the 2nd transistor (214) with a second gate selection signal (SEL_WL1), with both selection transistors (2026 & 211) coupled to ground voltage (Vss). Additionally, for programming, 
Claims 3-4, any single fuse from any twin-cell fuse from array can be selected/programmed using a same program transistor with similar program path passing through the programming transistor going down to the first/second fuse then to first/second select transistor as claimed.
Claims 5-8, background mentions both prior art fuses are formed of various metal-oxide or poly types and/or in same and/or different layer as well-known design choices in this art. Thus, any wring layers (Ml to M4) or even higher could have embedded with these metal fuses las well.
Claims 9-12, Fig. 7 shows an array comprising a plurality of such similar fuses could also be created elsewhere on different metal layers with similar circuit coupling and/or similar configurations without complexity as well.
Regarding claims 1, 13 & 17, it is noted that Grigoriev does not disclose sequential programing step for both 1st & 2nd fuse transistors as claimed. However, this knowledge has been well-taught by prior art of JO above for other similar prior multi-fuse cell devices. For example, JO (see Fig. 1-2) clearly shows a multi-fuse memory cell circuit, which includes a cell array (110, Fig. 1) having plurality of multi-fuses cells (see cell MC11a, Fig. 2 as example), and each such cell has at least two fuse transistors (AT1 & AT2). Fig. 3A shows both these fuse elements are also further coupled to a common/select transistor (ST) below, and this ST receives a programming signal through a respective or selected word line WL1, see below illustration.
the select transistor (ST) is turned on at 1st & 2nd times to sequentially program the 1st & 2nd antifuse transistors (AT1 & AT2) during a program operation”, thus obviously suggests similar sequential programming for similar multifuse devices such as multifuse cells in Grigoriev cell structure as well without hindsight constructions. A skilled person would have motivated to program sequentially the Grigoris’s fuse transistors to reduce programming time as well. 

    PNG
    media_image2.png
    402
    584
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    571
    566
    media_image3.png
    Greyscale


5.	Claims 1, 3-5, 12-14, 17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0049546) in view of JO (US 2019/0392911A).
	Claims 1, 12-14, 17 & 20, Choi (see Fig. 5), shows a multifuse cell (320) , which includes a first fuse AF1 electrically coupled to the 1st transistor (331) with a 1st gate selection signal (SEL1), a second fuse (AF2) electrically coupled to the 2nd transistor (332) with a second gate selection signal (SEL2). Additionally, for programming, at least one programming transistor (or switch SW2), see para [0068] for details, electrically 
Claims 3-4, any fuse AF1 or AF2 can be selected/programmed using a same program transistor SW2 with similar program path passing through the programming transistor going down to the first/second fuse then to first/second select transistor s (331 or 332) as claimed.
Claim 5, background mentions both prior art fuses are formed of various metal-oxide or poly types and/or in same and/or different layer as well-known design choices in this art. 
Regarding claims 1, 13 & 17, it is noted that Choi does not disclose sequential programing step for both 1st & 2nd fuse transistors as claimed. However, this knowledge has been well-taught by prior art of JO above for other similar prior multi-fuse cell devices. For example, JO (see Fig. 1-2) clearly shows a multi-fuse memory cell circuit, which includes a cell array (110, Fig. 1) having plurality of multi-fuses cells (see cell MC11a, Fig. 2 as example), and each such cell has at least two fuse transistors (AT1 & AT2). Fig. 3A shows both these fuse elements are also further coupled to a common/select transistor (ST) below, and this ST receives a programming signal through a respective or selected word line WL1, see below illustration.
	Additionally, para [0009] stated that “... the select transistor (ST) is turned on at 1st & 2nd times to sequentially program the 1st & 2nd antifuse transistors (AT1 & AT2) during a program operation”, thus obviously suggests similar sequential programming for similar multifuse devices such as multifuse cells in Choi cell structure 

    PNG
    media_image4.png
    651
    436
    media_image4.png
    Greyscale

6.	Claims 15-16 are objected as being dependent upon rejected claims above and tentatively contain allowable subject matter not clearly suggested nor seen elsewhere at this time.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827